circumstances had changed to the extent that a reduction in his alimony
                obligation was warranted. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                                                           J.
                                                            Hardesty


                                                            pc„
                                                            Parv.guirre
                                                                                           J.




                                                               erry



                cc: Hon. Bill Henderson, District Judge, Family Court Division
                     Michael A. Carvatta
                     Venesa Mascolino
                     Eighth District Court Clerk




                       'To the extent that appellant sought to challenge the district court's
                May 5, 2010, order under NRCP 60(b) based on inadvertence, the district
                court did not abuse its discretion by denying the motion, as it was
                untimely.     See NRCP 60(b) (providing that motions for relief from
                judgment based on inadvertence must be filed within six months after
                service of the notice of entry of the order). Additionally, we have
                considered appellant's remaining arguments and conclude that they lack
                merit.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A